Citation Nr: 1442392	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-17 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cold injuries of the bilateral upper and lower extremities and ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Board remanded the current issue for further evidentiary development.


FINDING OF FACT

There is no credible and probative evidence establishing that the Veteran has residuals of cold injuries of the bilateral upper and lower extremities and ears that are related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for cold injuries of the bilateral upper and lower extremities and ears have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and   which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated January 2010.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  The evidence associated with the file includes service treatment records (STRs) and service personnel records, a VA examination report, and argument, articles, and a private medical opinion submitted by the Veteran and his representative.

The Board also notes that the actions requested in the January 2014 remand have been undertaken to the extent possible.  In this regard, the agency of original jurisdiction (AOJ) asked the Veteran to provide the names and addresses of all medical care providers who treated him for cold injuries, including the physician who provided a medical opinion in July 2010, and to provide a release for each provider.  The Veteran did not provide the requested information.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the United States Court of Appeals for Veterans Claims (Court) noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  The Veteran was also afforded a VA examination and was subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran seeks service connection for cold injuries of his bilateral upper and lower extremities and ears, which he asserts were incurred while he was stationed  in Korea during service.  He has indicated that he was in the back of a truck for approximately six hours during the winter, without his cold gear, that he sustained cold injuries at that time, and that he has experienced residuals of those injuries ever since.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs are negative for complaints of or treatment for cold injuries.   His separation examination revealed normal ears, extremities, neurological system, and vascular system.  Post-service, there are likewise no medical treatment records documenting complaints of or treatment for cold injuries.  

In July 2010, after the instant claim was appealed, the Veteran submitted a statement from his private primary care physician, Dr. MB, who stated that the Veteran had "significant neuropathy, originated during his time with extensive cold exposure when he was on active duty."  The physician also noted that the Veteran received a general medical evaluation that showed no other potential etiology for the neuropathy.  However, no physical examination findings were reported.  The physician opined that the Veteran's neuropathy was directly related to his time in service.

In April 2014, the Veteran was afforded a VA examination in accordance with the Board's January 2014 remand instructions.  The examiner noted that he had reviewed the Veteran's claims file, as well as pictures the Veteran brought with  him to the examination.  The Veteran described symptoms of discoloration and numbness in his hands and feet when exposed to cold.  He also noted that his ears were sensitive to cold and became numb.  He stated that the symptoms had become more pronounced over time.  The Veteran stated that he worked as a journalist for five years after service, and then performed computer work.  He stated that, post-service, he wore large, padded mittens to protect his hands in cold weather.  X-ray studies of the Veteran's hands and feet were normal, aside from minimal arthritic change at the first metatarsophalangeal joint of his left foot.  

The examiner noted the date of diagnosis of cold injury was July 2010, based on Dr. MB's letter, but stated that he was unable to provide an opinion as to the etiology of the Veteran's cold injury symptoms without resorting to speculation.  He stated that there was no documentation of a cold injury or symptoms in the Veteran's STRs.  He noted that the Veteran grew up in Wisconsin and lived there until his early thirties, and that he likely would have been exposed to cold conditions on numerous occasions over the years.  The examiner also noted that there were no records in the claims file of any tests to try to establish the etiology of the Veteran's described symptoms.  He indicated that the photographs provided by the Veteran appeared similar to Raynaud's phenomenon, and that the Veteran likely had undiagnosed Raynaud's.

After review of the record, the Board finds that there is no credible and probative evidence that supports the claim for service connection for cold injuries of the bilateral upper and lower extremities and ears.  

This case turns on whether there is probative evidence to demonstrate that the Veteran did, in fact, suffer a cold injury in service or that any symptoms he is now experiencing are related to that service.  

The Board acknowledges that the Veteran submitted an opinion from Dr. MB to support his claim.  That physician stated that he had treated the Veteran for many years, both as his primary medical doctor and as his cardiologist.  He referenced      a general medical evaluation that showed "no other potential etiology for the neuropathy," and attributed it to an in-service cold injury.  However, the physician did not report the results of the general medical evaluation, nor is any of the medical evidence upon which the physician apparently based his conclusion associated with the claims file.  As there is no medical evidence in the record that enables the Board to assess whether the private physician considered the Veteran's accurate and complete medical history in issuing his opinion, the Board finds that Dr. MB's opinion lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).

As previously noted, the Veteran was asked on several occasions to submit medical documentation of any treatment for his claimed condition, as well as an authorization form if he wished VA to obtain the records for him.  In connection with the Board's January 2014 remand, he was specifically asked to submit authorization so that VA could obtain his primary care physician's records.  Although the Veteran and his representative submitted extensive argument after that time, neither the requested medical records nor the authorization form were included.  Indeed, the Veteran referenced the 1998 stress test conducted by Dr. MB and acknowledged that there were no records of tests in the claims file, but still provided no authorization form or records for Dr. MB.  The Board again notes that "[t]he duty to assist is not always a one- way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 193.

The Board has also reviewed the medical articles submitted by the Veteran's representative, which include discussions of the sequelae of and most effective treatments for cold injuries, and the history of cold injuries and advancements in understanding them as both relate to military operations.  It has also reviewed the general excerpts from VA medical professionals submitted by the Veteran, which address the delayed onset of cold injury residuals and the symptoms they may cause, including symptoms similar to those associated with Raynaud's.  However, "treatise" evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Such is the case with the evidence submitted here, as the content of the articles and excerpts do not tend to demonstrate that this specific Veteran incurred a cold injury during service or that this specific Veteran's current symptoms are related to his service, especially in light of his pre- and post-service residences in northern climates.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount     the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

The Veteran and his representative have argued that the April 2014 VA examination was inadequate and that additional testing should have been conducted after the examiner speculated on a diagnosis of Raynaud's disease.  They have also argued that the favorable etiological opinion issued by the Veteran's private physician places the evidence at least in equipoise such that service connection for cold injuries should be granted.  The Board disagrees.  Regarding the adequacy of the VA examination, the Court has held that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the VA examiner did support the reference to speculation by noting the lack of any medical evidence addressing symptoms of cold injury, either during or after service.  As noted above, the Veteran has not cooperated with the request for additional records from his primary care physician who has treated him for many years.  Thus, the Board finds that the VA examination was adequate given the evidence available to the examiner.

Here, the Veteran's service treatment records reveal no complaints or treatment for any cold injury, and the separation examination revealed normal extremities, ears, vascular system and nervous system, which tends to contradict the Veteran's and Dr. MB's assertions of the Veteran having persistent sensory loss and discoloration of fingers and toes ever since the cold injury.  Moreover, due to the Veteran's failure to cooperate, there are no medical records from Dr. MB to support the conclusions he rendered in his July 2010 letter.  The Board finds it curious that after VA's request for records or a release form to obtain records from Dr. MB, the Veteran would provide treatise information, but not comply with the treatment record request if such records would confirm his contentions of cold injury residuals being present since discharge (or at least for many years) and would confirm the diagnosis given by Dr. MB.  Indeed, based on Dr. MB's letter, we know the Veteran had a general medical evaluation, yet no effort was made by the Veteran to have that examination report submitted to VA, despite VA's request.  

In summary, the service treatment records are negative for cold injury or residuals thereof, the letter from Dr. MB warrants no probative value, the VA examiner could not render an opinion without resorting to speculation, and the treatise information is not fact specific to the Veteran.  As the Veteran has failed to cooperate in the attempt to obtain pertinent evidence from his private physician, the Board finds that there is no probative evidence of record sufficient to establishing that any current complaints experienced by the Veteran in his upper extremities, lower extremities, or ears are due to exposure to cold in service.  

Finally, the Board acknowledges that the Veteran is competent to report symptoms or events he experienced in service and since, and acknowledges the Veteran's assertion that he did mention his cold injury to in-service clinicians, but that it went undocumented.  Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006).  However, the Board cannot assess the credibility of the Veteran's lay statements in the absence of medical records from the physician the Veteran described as his "long-time doctor," and upon whose opinion and treatment he primarily bases his assertion of entitlement to service connection.  Indeed, the Veteran's response to the request for the private treatment records by submitting evidence not requested, but failing to provide even a release form for Dr. MB's records, raises a question as to whether the content of those records would be contrary to the claim.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

In sum, in light of the absence of probative evidence of cold injury residuals that are related to the Veteran's service, the Board finds that the preponderance of the evidence is against his claim.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim for service connection is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.



ORDER

Service connection for cold injuries of the bilateral upper and lower extremities and ears is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


